ACCEPTED
                                                                                                    14-18-00174-CV
                                                                                    FOURTEENTH COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                                  5/14/2018 9:59 AM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK

                                      No. 14-18-00174-CV

                                IN THE COURT OF APPEALS              FILED IN
                                                              14th COURT OF APPEALS
                          FOR THE FOURTEENTH DISTRICT OF TEXAS HOUSTON, TEXAS
                                      AT HOUSTON              5/14/2018 9:59:58 AM
                                                                            CHRISTOPHER A. PRINE
                                                                                   Clerk
                              SAN JACINTO RIVER AUTHORITY,
                                                               Appellant,
                                                 V.

                                   RODRICK DENNIS, ET AL.,
                                                               Appellees.

              On Appeal from the 125th Judicial District Court of Harris County, Texas,
                                Trial Court Cause No. 2017-74341


                      UNOPPOSED FIRST MOTION FOR EXTENSION OF
                          TIME TO FILE BRIEF OF APPELLEES

TO THE HONORABLE COURT OF APPEALS:

         Appellees respectfully file this unopposed first motion for a 30-day

extension of time to file their brief.

         1.      The present deadline for filing the appellees’ brief is May 14, 2018.

         2.      Appellees seek a 30-day extension to file their brief, until June 13,

2018.

         3.      This is Appellees’ first request for an extension of time to file their

brief.

         4.      This motion is unopposed.
      5.     The following grounds provide “good cause” for extending the time to

file the brief. Lead appellate counsel, Russell Post, has been and continues to be

engaged in other litigation with imminent deadlines that will prevent him from

completing the brief before the present deadline, including, but not limited to, the

following:

   • Preparation of brief of appellees in No. 03-17-00722-CV; Raymond
     Boytim, et al. v. Brigham Exploration Company, et al.; In the Third
     Court of Appeals. This brief was filed on May 2, 2018.

   • Assistance with preparation of reply brief in No. 14-18-00094-CV and
     14-18-00095-CV; Elaine T. Marshall, et al. v. Preston Marshall; In
     the Fourteenth Court of Appeals. The brief is due to be filed on or
     before May 23, 2018, after one extension.

   • Preparation of brief of appellees in No. 17-51089; William Parrish, et
     al. v. Premier Directional Drilling, L.P.; In the Fifth Circuit Court of
     Appeals. The brief is due to be filed on or before May 24, 2018.

   • Preparation of reply brief in No. 17-20545; Environment Texas
     Citizen Lobby Incorporated, et al. v. ExxonMobil Corporation, et al.;
     In the Fifth Circuit Court of Appeals. The reply brief is due to be
     filed on or before May 25, 2018, after three extensions.

   • Preparation of brief of appellant in No. 14-17-00791-CV; Equistar
     Chemicals, LP v. ClydeUnion DB, Limited; In the Fourteenth Court of
     Appeals. This brief in a complex commercial appeal is due to be filed
     on or before May 25, 2018, after three extensions.

   • Preparation of brief on the merits in No. 17-0814; Helix Energy
     Solutions Group, Inc. et al. v. BH Contractors, LLC; In the Supreme
     Court of Texas. The brief is due on or before May 30, 2018, after one
     extension.

      6.     This motion is not filed for the purpose of delay, but to allow counsel

adequate time to prepare the brief.


                                         2
      For these reasons, Appellees respectfully request an extension of time to file

their brief until June 13, 2018.

                                         Respectfully submitted,

                                         BECK REDDEN LLP

                                         By:/s/ Russell S. Post
                                            Russell S. Post
                                            State Bar No. 00797258
                                            rpost@beckredden.com
                                            Kyle Lawrence
                                            State Bar No. 24087895
                                            klawrence@beckredden.com
                                         1221 McKinney, Suite 4500
                                         Houston, TX 77010-2010
                                         (713) 951-3700
                                         (713) 951-3720 – Fax

                                         ATTORNEYS FOR APPELLEES,
                                         RODRICK DENNIS, ET AL.




                           CERTIFICATE OF CONFERENCE

     I certify that Appellees’ counsel has conferred with counsel for Appellant,
and Appellant does not oppose the requested extension.


                                         /s/ Russell S. Post
                                         Russell S. Post




                                         3
                           CERTIFICATE OF SERVICE

      I hereby certify that on May 14, 2018, a true and correct copy of the above
and foregoing document was forwarded to all counsel of record via the Electronic
Service Provider pursuant to the Texas Rules of Appellant Procedure as follows:

                                William S. Helfand
                         bill.helfand@lewisbrisbois.com
                                Shane L. Kotlarsky
                       shane.kotlarsky@lewisbrisbois.com
                        Lewis Brisbois Bisgaard & Smith
                         24 Greenway Plaza, Suite 1400
                                Houston, TX 77046

              Attorneys for Appellant, San Jacinto River Authority


                                        /s/ Russell S. Post
                                        Russell S. Post




                                       4